
	
		II
		109th CONGRESS
		2d Session
		S. 3620
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Levin (for himself,
			 Mrs. Dole, Mr.
			 Reed, Mr. Jeffords,
			 Mr. Voinovich, and
			 Mr. Martinez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To facilitate the provision of assistance by the
		  Department of Housing and Urban Development for the cleanup and economic
		  redevelopment of brownfields.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Redevelopment Enhancement Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)grants under the
			 Brownfields Economic Development Initiative of the Department of Housing and
			 Urban Development provide local governments with a flexible source of funding
			 to pursue brownfields redevelopment through land acquisition, site preparation,
			 economic development, and other activities;
				(2)to be eligible
			 for such grant funds, a community must be willing to pledge community
			 development block grant funds as partial collateral for a loan guarantee under
			 section 108 of the Housing and Community
			 Development Act of 1974, and this requirement is a barrier to many
			 local communities that are unable or unwilling to pledge such block grant funds
			 as collateral; and
				(3)by providing
			 grants for the economic development of brownfield sites independent from
			 section 108 loan guarantees and the related pledge of community development
			 block grant funds, more communities will have access to funding for
			 redevelopment of brownfield sites.
				(b)PurposeThe
			 purpose of this Act is to provide units of general local government and Indian
			 tribes with increased accessibility to brownfields redevelopment funds by
			 permitting the Secretary of Housing and Urban Development to make grants for
			 brownfields development independent from section 108 loan guarantees.
			3.Brownfields
			 development initiativeTitle I
			 of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the end the
			 following new section:
			
				123.Brownfields
				development initiative
					(a)In
				GeneralThe Secretary may make grants under this section, on a
				competitive basis as specified in section 102 of the Department of Housing and
				Urban Development Reform Act of 1989 (42 U.S.C. 3545), only to eligible public
				entities (as such term is defined in section 108(o) of this title) and Indian
				tribes for carrying out projects and activities to assist the development and
				redevelopment of brownfield sites, which shall include mine-scarred
				lands.
					(b)Use of Grant
				AmountsAmounts from grants under this section—
						(1)shall be used, as
				provided in subsection (a) of this section, only for activities specified in
				section 105(a) in connection with a brownfield site;
						(2)shall be subject
				to the same requirements that, under section 101(c) and paragraphs (2) and (3)
				of section 104(b), apply to grants under section 106; and
						(3)shall not be
				provided or used in a manner that reduces the financial responsibility of any
				nongovernmental party that is responsible or potentially responsible for
				contamination on any real property and the provision of assistance pursuant to
				this section shall not in any way relieve any party of liability with respect
				to such contamination, including liability for removal and remediation
				costs.
						(c)Availability of
				AssistanceThe Secretary shall not require, for eligibility for a
				grant under this section, that such grant amounts be used only in connection or
				conjunction with projects and activities assisted with a loan guaranteed under
				section 108.
					(d)ApplicationsApplications
				for assistance under this subsection shall be in the form and in accordance
				with the procedures established by the Secretary.
					(e)Selection
				criteria
						(1)In
				generalThe Secretary shall establish criteria for awarding
				assistance under this subsection.
						(2)CriteriaThe
				criteria established under paragraph (1) shall include—
							(A)the extent of
				need for such assistance;
							(B)the level of
				distress in the community to be served and in the jurisdiction applying for
				assistance;
							(C)the quality of
				the plan proposed and the capacity or potential capacity of the applicant to
				successfully carry out the plan; and
							(D)such other
				factors as the Secretary determines to be appropriate.
							(f)Definition of
				Brownfield SiteFor purposes of this section, the term
				brownfield site—
						(1)has the meaning
				given such term in section 101(39) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9601(39)); and
						(2)includes a site
				that meets the requirements under subparagraph (D) of such section for
				inclusion as a brownfield site for purposes of section 104(k) of such Act (42
				U.S.C. 9604(k)).
						(g)Authorization
				of AppropriationsThere are authorized to be appropriated for
				grants under this section $50,000,000, for each of fiscal years 2007, 2008,
				2009, 2010, and
				2011.
					.
		4.Technical
			 amendment to allow use of CDBG funds to administer renewal
			 communitiesSection 105(a)(13)
			 of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5305(a)(13)) is amended by inserting and
			 renewal communities after enterprise zones.
		5.ApplicabilityThe amendments made by this Act shall apply
			 only with respect to amounts made available for fiscal year 2007 and fiscal
			 years thereafter for use under the provisions of law amended by this
			 Act.
		
